UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4207



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL CHRISTIAN REDDICKS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CR-03-111)


Submitted:   February 28, 2006              Decided:   March 17, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy V. Cargill, MAGEE, FOSTER, GOLDSTEIN & SAYERS, P.C., Roanoke,
Virginia, for Appellant. Donald Ray Wolthuis, OFFICE OF THE UNITED
STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael Christian Reddicks appeals his conviction and

120-month sentence imposed following his guilty plea to possession

of a firearm by a convicted felon, in violation of 18 U.S.C.

§ 922(g) (2000).       Reddicks’ counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there were

no meritorious grounds for appeal but questioning whether the

district    court   erred   when   it   sentenced   Reddicks   as   a   career

offender.     Although advised of his right to file a supplemental

brief, Reddicks has not done so.

            Counsel addresses whether Reddicks’ sentence violates the

Supreme Court’s decision in United States v. Booker, 543 U.S. 220

(2005).     Reddicks claims that the career offender enhancement

violates Booker because the predicate offenses were not charged in

the indictment.      However, we have held that where, as here, the

facts are undisputed, the application of the career offender

enhancement falls within the exception for prior convictions,

regardless of whether or not the fact of the conviction was

admitted by the defendant or found by a jury.            United States v.

Collins, 412 F.3d 515, 521-23 (4th Cir. 2005); see also United

States v. Thompson, 421 F.3d 278, 282-83 (4th Cir. 2005) (holding

that district court may impose armed career criminal sentence

relying on prior convictions neither charged nor admitted if facts

necessary to support enhanced sentence are inherent in fact of


                                    - 2 -
convictions and no additional fact finding is required), petition

for cert. filed, Oct. 25, 2005 (No. 05-7266).                  We also find no

error   in   the   district   court’s      application   of    the     sentencing

guidelines as mandatory because the court imposed an identical,

alternative sentence under 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2005) and United States v. Hammoud, 381 F.3d 316 (4th Cir. 2004),

vacated and remanded, 125 S. Ct. 1051 (2005).

              In accordance with the requirements of Anders, we have

reviewed     the   entire   record   in    this   case   and    have    found   no

meritorious issues for appeal.            Accordingly, we affirm Reddicks’

conviction and sentence.       This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.            If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.          Counsel’s motion must state that

a copy thereof was served on the client.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                         AFFIRMED




                                     - 3 -